Citation Nr: 0724395	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  98-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
lower extremities and right upper extremity, to include as 
due to Agent Orange exposure.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.

The case comes before the Board of Veteran's Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In January 2002, the Board remanded the 
issues of entitlement to service connection for neuropathy of 
the lower extremities and right upper extremity, to include 
as due to Agent Orange exposure, entitlement to service 
connection for PTSD, and entitlement to service connection 
for tinea cruris, to include as due to Agent Orange exposure.  

In a December 2002 rating decision, service connection was 
granted for tinea cruris; thus that issue is resolved.  The 
veteran has limited his appeal to the issues listed on the 
front page of this decision.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  The veteran does not have neuropathy of the lower 
extremities and right upper extremity which is attributable 
to service to include as due to Agent Orange exposure.

3.  The veteran did not engage in combat during service.

4.  The veteran's PTSD diagnoses have not been attributed to 
a verified in-service stressor.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred or aggravated in 
active service nor may it presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307 3.309 (2006)

2.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.304(f)) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in March 2001 and August 2002 cumulatively 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
April 2006.  If there is VCAA deficiency, i.e., VCAA error, 
this error is presumed prejudicial to the claimant.  VA may 
rebut this presumption by establishing that the error was not 
prejudicial.  See Simmons v. Nicholson, No. 2006-7092 (Fed. 
Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 2006-
7001 (Fed. Cir. May. 16, 2007).  In this case, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim.  Thus, even though the initial 
VCAA notice came after the initial adjudication, there is no 
prejudice to the claimant.  See Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  VA requested VA's medical 
records for the pertinent time period and all available 
records have been furnished.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded multiple VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Peripheral Neuropathy

The veteran contends that has peripheral neuropathy which is 
related to service and/or exposure to Agent Orange during 
service.

The veteran served in Vietnam.  Thus, exposure to Agent 
Orange is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service. No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, certain diseases shall be service- connected 
if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  These diseases include 
acute and subacute peripheral neuropathy provided it is 
manifest within one year after the last exposure to an 
herbicide. 38 C.F.R. § 3.307(a)(6).  For the purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The service medical records reflect that the veteran suffered 
a low back injury during service when he fell off of a truck.  
There was no documented neurological involvement in 
conjunction with that injury.  Straight leg raising was 
negative, there was no sensory or motor loss, there were no 
sensory deficits.  On separation examination, neurological 
examination was normal.  

Post-service, the veteran was afforded a VA examination in 
1983.  Neurological examination was normal.  

In June 1983, the veteran was seen for a possibly herniated a 
disc after an incident at work when he was pulling insulation 
and felt his back pop.  His related symptoms included pain 
radiating down the leg.  The EMG was normal.  The diagnosis 
was chronic lumbosacral strain with radiculopathy, rule out 
herniated disc; low back pain syndrome.  The veteran did not 
have peripheral neuropathy.  He had complaints of 
radiculopathy associated with the low back disorder.  

The veteran was treated on several occasions during 1994 for 
complaints of back pain after hearing lifting.  On those 
assessments, peripheral neuropathy was not shown.  There were 
no complaints, findings, treatment, or diagnosis of any type 
of peripheral neuropathy until 1997.  

In May 1997, the veteran reported numbness in his 
extremities.  In June 1997, the veteran was afforded a VA 
examination.  At that time, he complained of numbness and 
pins and needles in his right arm and right leg which he had 
had for 20 years (since 1977).  Neurological examination 
revealed abnormal sensation in the upper and lower 
extremities.  The areas of decreased sensation were not 
consistent with dermatome.  EMG testing revealed evidence of 
neuropathy in the right and left lower extremities and right 
upper extremities.  The etiology was unknown.  

In October 2002, the veteran was afforded another VA 
examination to resolve the nature of the veteran's 
neuropathy.  The veteran's claims file was reviewed.  The 
inservice back injury was noted as well as the 1983 reports 
of back pain radiating down the legs.  In addition, the 
veteran had a computerized tomography which revealed a 
minimal bulging disc at L4.  The June 1997 examination 
results were also reviewed.  The veteran reported that he had 
radiating pain in his upper and lower extremities.  He 
described numbness in his feet and legs.  Physical 
examination was performed.  The examiner concluded that the 
veteran had chronic low back pain and chronic left upper lib 
pain with limb paresthesias, consistent with degenerative 
joint disease of the lumbosacral and cervical spine.  The 
examiner stated that there were no findings of neuropathy 
present and the veteran's symptoms were felt to be consistent 
with degenerative joint disease with a long history of 
chronic low back pain and symptoms in the upper limbs 
consistent with degenerative disc disease of the cervical 
spine.  There was no evidence of neuropathy or of neuropathy 
within one year of Agent Orange exposure, but there was a 
history of chronic intermittent lower back pain since 1970, 
following jumping from a truck and chronic lower back pain 
could as likely as not be related to the lower back pain 
which began in Vietnam in 1970.  

At this juncture, the Board notes that the veteran ahs been 
granted service connection for arthritis of the lumbosacral 
spine with low back pain as related to the inservice back 
injury.  That issue is not before the Board.  

In August 2003, the veteran was afforded a spine examination.  
The veteran indicated that at times, he felt like a nerve wad 
"pinched" in his back.  He did not described any 
neuropathy.  A neurological disability was not diagnosed.  

In this case, the Agent Orange regulatory presumption does 
not apply because the first documented medical notation of 
peripheral neuropathy was dated in 1997, more than 25 years 
after service discharge.  Clearly, the claimed condition was 
not manifest within one year of exposure to herbicidal agents 
in Vietnam as the record is devoid of such evidence and a VA 
examiner stated this was not the case in an uncontradicted 
medical opinion.  See 38 C.F.R. § 3.307(a)(6).  Additionally, 
the veteran has never been diagnosed as having acute or 
subacute peripheral neuropathy.  Otherwise diagnosed 
peripheral neuropathy is not a disease associated with 
herbicide agents.  38 C.F.R. § 3.309(e).

Additionally, service connection is not established on a 
direct basis.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins was a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The veteran is competent to report numbing in his extremities 
and what his diagnosis is, as told to him by a medical 
profession.  The Board also finds such a report by him to be 
credible.  However, he is not competent to report whether he 
has peripheral neuropathy as this is not a simple diagnosis 
and requires medical expertise, nor is he competent to 
provide his opinion regarding the etiology of any current 
diagnosis.  Thus, the veteran's lay assertions regarding 
current diagnosis or etiology thereof are not competent or 
sufficient.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

In this case, in June 1997, the VA examiner indicated that an 
EMG showed evidence of neuropathy in the right and left lower 
extremities and right upper extremities.  The etiology was 
unknown.  The diagnosis was not specifically peripheral 
neuropathy, just neuropathy.  In October 2002, the veteran 
was afforded another VA examination to resolve the nature of 
the veteran's neuropathy.  Upon a review of the claims file 
and physical examination and testing, the examiner concluded 
that there were no findings of neuropathy present and the 
veteran's symptoms were felt to be consistent with his 
diagnosed back disabilities.  An August 2003 examination also 
did not diagnose any current neurological disability, to 
include peripheral neuropathy.  

In McClain v. Nicholson, No. 05-0468 (U.S. Vet. App. June 21, 
2007), the Court held that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim" (emphasis added).  Under such 
circumstances, provided the resolved disability is related to 
service, a claimant would be entitled to consideration of 
staged ratings.  However, a nexus to service is still 
required.  

Neuropathy was shown on the 1997 EMG.  However, the diagnosis 
was not peripheral neuropathy and a VA examiner has opined 
that the veteran's symptoms are related to his back 
disabilities.  Thus, although there was a prior diagnosis of 
neuropathy, there was no medical nexus to service with regard 
to that diagnosis.  Currently, there is no diagnosis of 
peripheral neuropathy.  

The Board attaches significant probative value to the October 
2002 VA medical opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  This 
medical opinion is the most probative evidence of record 
because it was based on a thorough review of the veteran's 
claims file, his medical history, his statements, and a 
physical examination.  

Accordingly, service connection on a direct basis is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


PTSD

The veteran seeks service connection for PTSD.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110.  The regulation governing PTSD claims, 38 
C.F.R. § 3.304(f), requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

The veteran contends that he developed PTSD as a result of 
stressors experienced during active service.  

The record reflects multiple diagnoses of PTSD by VA medical 
examiners since 1993.  

In May 1997, the veteran was afforded a VA examination.  At 
that time, the veteran denied being in combat mission or in 
firefights in Vietnam.  He related that he worked at an 
ammunition depot and was an inspector.  However, he also 
served as a night guard and their depot was blown up on 
several occasions.  Vietcongs would come to the depot to 
steal ammunition.  He was afraid of being hit by mortar or 
bombs which were in close proximity.  He had close friends go 
out on missions and not return.  A mental status examination 
was conducted and the diagnosis was PTSD.  

In August 2003, the veteran was afforded a VA examination.  
The veteran did not report any additional stressors.  The 
diagnosis was PTSD.  VA outpatient records also reflect 
psychiatric treatment for PTSD.  

Thus, VA medical evidence dated after the veteran was 
discharged from service satisfies the first and second 
elements of a PTSD claim under the criteria of 38 C.F.R. 
§ 3.304(f), because it shows that the veteran has been 
diagnosed on multiple occasions as having PTSD as a result of 
stressful incidents he reportedly experienced during service.  
Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

The veteran's DD Form 214 indicates that his primary military 
occupational specialty (MOS) was ammunition storage 
specialist.  His personnel records confirm this MOS.  The 
veteran was not awarded any combat citations.  

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In this case, there is no evidence currently in the claims 
file that establishes the veteran's participation in combat.  
The veteran's DD Form 214 does not show that he received any 
commendations or awards typically awarded primarily or 
exclusively for circumstances related to combat, such as the 
Combat Infantryman Badge, Purple Heart, or any other similar 
citation.  See id.  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of participation in combat is of less weight 
than the evidence against the claim.  The favorable evidence 
includes the veteran's statements (with regard to a claim for 
service connection for hearing loss), which is not sufficient 
to establish definitively the veteran's participation in 
combat.  The unfavorable evidence includes the veteran's 
personnel records and DD Form 214 which contain specific 
information as to the veteran's duties during service.  The 
favorable evidence and the unfavorable evidence are not in 
relative equipoise; therefore, the doctrine of reasonable 
doubt is not for application.  Rather, the Board finds that 
the preponderance of the evidence is against the claim that 
the veteran participated in combat.  See Cohen, 10 Vet. App. 
at 145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  

Furthermore, to the extent that there is medical evidence of 
record concluding that the veteran has PTSD due to include 
due to combat, these opinions are based on an oral history 
provided by the veteran and lack a factual basis.  They 
therefore are outweighed by the information recorded in the 
veteran's service records.

Since the veteran did not engage in combat with the enemy, 
his stressors cannot be related to combat.  Moreover, his 
allegations with regard to stressors alone are not enough to 
establish the occurrence of a stressor.  Rather, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  With regard to 
his alleged participation in combat, the veteran has not 
provided the specific dates these incidents occurred or the 
locations of their occurrence.  In addition, he has not 
provided the names of any individual he allegedly witnessed 
being killed or wounded.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor).  With regard to 
all of his stressors, the service records do not corroborate 
their existence and the veteran has not proffered any other 
corroborative evidence that substantiates or verifies his 
statements as to the occurrence of the claimed stressors.  

Furthermore, the USASCRUR's June 2003 letter showed that that 
agency was unable to verify any of the claimed stressors as 
they were insufficient.  The veteran has been fully notified 
of this information.  He has not submitted any other evidence 
which supports his claim of stressors.  In August 2002, he 
was sent a detailed stressor questionnaire, but he did not 
return it.  He has been informed that this information was 
not received.  He has been provided multiple opportunities to 
provide supporting evidence, but he has not submitted any 
evidence which corroborates his claim of ammunition being 
blown up, stolen, friends dying or being wounded, or of 
nearby mortar rounds.  

Inasmuch as the veteran has not submitted evidence showing 
that he engaged in combat and his PTSD symptoms have not been 
attributed to a verified in-service stressor, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.




ORDER

Service connection for neuropathy of the lower extremities 
and right upper extremity, to include as due to Agent Orange 
exposure, is denied.

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


